Sognier, Judge.
Appellant was convicted of armed robbery and aggravated assault on a peace officer in the performance of his official duty. His appointed counsel filed an appeal but requested that he be allowed to *83withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493), contending that after a careful review of the record and transcript of trial, any appeal would be frivolous and without legal basis. After a careful review of the record and transcript and the brief filed by counsel, we are in agreement with counsel that no errors of substance have been committed. Accordingly, counsel’s motion to withdraw as counsel is granted. See Heard v. State, 248 Ga. 348 (283 SE2d 270) (1981).
Decided September 11, 1984.
Spencer Lawton, Jr., District Attorney, for appellee.
In further compliance with Anders, supra, we have carefully and fully examined the record and transcript and find no reversible error. The evidence presented at trial is sufficient to meet the standards of proof required by Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Request to withdraw as counsel granted and judgment affirmed.


McMurray, C. J., and Deen, P. J., concur.